DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 should begin with “A method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen et al in view of Filippi et al (US 20150014596).
Applicants’ claimed invention is directed to a method for the preparation of ammonia synthesis gas comprising the steps of (a) providing a gaseous hydrocarbon feed stock; (b) separating atmospheric air into a separate oxygen containing stream and into a separate nitrogen containing stream; (c) preparing a separate hydrogen containing stream and a separate oxygen containing stream by electrolysis of water; (d) autothermal or secondary reforming at least a part of the gaseous hydrocarbon feed stock with the oxygen containing stream obtained by the separation of atmospheric air in step (b) and the oxygen containing stream obtained by the electrolysis of water in step (c) to a process gas comprising hydrogen, carbon monoxide and carbon dioxide; (e) treating the process gas withdrawn from the auto-thermal or secondary reforming step (d) in one or more water gas shift reactions; (f)removing the carbon dioxide from the water gas shift treated process gas; (g)purifying the process gas from step (f) to obtain a purified hydrogen stream; and (h) introducing the nitrogen containing stream obtained by the separation of atmospheric air in step (b) into the purified hydrogen stream in an amount to 
Henriksen teaches a process for making compounds such as ammonia (paragraph [0060]). According to Fig. 1 the process comprises reforming natural gas in an ATR (34), electrolyzing water (19) whereby H2 (20) and O2 (24) are obtained. O2, is sent to a gasifier (31) and then to the ATR (34). The gas (35) reformed in the ATR is sent together with H2 (20) to a methanol synthesis section (38). 
The subject-matter of claim 1 differs from the disclosure of Fig. 1 of Henriksen in that ammonia is produced instead of methanol. Therefore, in Fig. 1 no air separation unit is present. However, as disclosed in paragraph [0060], the method disclosed in Henriksen is also suitable for producing further products such as ammonia. 
The person skilled in the art before the effective filing date of the claimed invention is aware of the fact that an ammonia synthesis gas must be pure, in particular free of CO and CO2, and containing N2.  The person skilled in the art posed with the problem of adapting the process disclosed in Fig. 1 of Henriksen, only relating to methanol synthesis, to a process for producing ammonia in Filippi finds information regarding the necessary adaptations of the method disclosed in Fig. 1 of Henriksen for solving this problem.
 Filippi discloses (Fig. 2) a method for producing ammonia. This method comprises (in particular: Figs. 1 and 2 and paragraphs [0017]-[0022] and [0056]-[0062]) an air separation unit (13) producing O2 for the ATR (11) and N2 for the ammonia synthesis section (30), a shift converter (15) and a CO2 removal step (17). Hence, the person skilled in the art before the effective filing date of the claimed invention would bases on the teachings of Filippi, adapt the method disclosed in Fig. 1 of Henriksen by adding an air separation unit to produce N2 for an ammonia synthesis section and further send the obtained O2 together with the O2 produced during the water electrolysis to the ATR (34).  Basically, the Filippi’s process encompasses the two options of using enriched air or substantially pure oxygen as the oxidant medium. If enriched air is used, introduction of further nitrogen (after purification) is possible; it is preferred, however, to provide a degree of enrichment such that the gas leaving the PSA unit has the desired hydrogen/nitrogen stoichiometric ratio for ammonia synthesis (around 3) without a further introduction of nitrogen, that is the enriched air contains all the required amount of nitrogen [0044].  
Filippi teaches that the reactor 11 is fired with oxygen flow 12. Depending on the amount required, said oxygen flow 12 can be either produced in a pressure swing adsorption unit, or in a cryogenic air separation unit, or imported as such. In the figure, the oxygen flow 12 comes from an air separation unit (ASU) 13 [0057].   Filippi teaches that an autothermal reformer or a POX reactor can operate at a higher pressure than a conventional tube reformer, hence they reduce the duty of the main syngas compressor. However, the prior art layouts based, for example, on autothermal reforming are still quite complex. They usually comprise an ASU to furnish oxygen, a high-temperature shift, then CO2 removal, drying and nitrogen wash to remove inerts [0014]. 
Furthermore, installing a water gas shift step, a CO2-removal step and a purification step after the reforming step is obvious from the teachings of Filippi. Therefore, a combination of Henriksen with Filippi renders the subject-matter of claim 1 obvious. Furthermore, a combination of Henriksen with Filippi is obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the two processes since Henriksen with Filippi proposes its process for obtaining different products such as ammonia (paragraph [0060]) but gives no details for such combination. Therefore, to solve the problem posed, the person skilled in the art consults further documents disclosing production of ammonia.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksen et al in view of Filippi et al (US 20150014596) as applied to claims 1, 3-6 above, and further in view of Nakamura et al (US 2012/0100062 A1).
Neither Henriksen nor Filippi discloses powering the electrolysis of water and /or air separation by renewable energy.  However, Nakamura teaches powering water electrolysis and the air separation unit with renewable energy.   One example of the ammonia production plant for synthesizing ammonia by using solar energy is described by referring to FIG. 1. As shown in FIG. 1, the ammonia production plant 10 has a hydrogen production facility 100, a hydrogen storage facility 200, a nitrogen production facility 300 and an ammonia synthesis facility 400. The hydrogen production facility 100 is a facility for acquiring solar energy and producing hydrogen from water by utilizing the acquired solar energy. In the hydrogen production facility 100, solar energy is used as the energy source for the hydrogen production and therefore, hydrogen is produced during daytime in which solar energy is radiated, and is stopped during the nighttime when solar energy is not radiated.  See paragraphs 0036-0037, 0044-0047, 0062 and 0069.
It would therefore would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings provided by Nakamura in Henriksen and Filippi’ s processes, in order to improve the efficiency of a process for co-producing ammonia and methanol, in particular with respect to the CO2 emission and avoiding the need for an air separation unit for obtaining oxygen enriched in Henriksen finds the solution to this problem without exercising an inventive step. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/           Primary Examiner, Art Unit 1622